Name: 94/697/CFSP: Council Decision of 24 October 1994 concerning the Common Position adopted by the Council on the basis of Article J.2 of the Treaty on European Union on the objectives and priorities of the European Union vis-Ã -vis Rwanda
 Type: Decision
 Subject Matter: NA;  cooperation policy;  European construction;  European Union law;  Africa
 Date Published: 1994-10-29

 Avis juridique important|31994D069794/697/CFSP: Council Decision of 24 October 1994 concerning the Common Position adopted by the Council on the basis of Article J.2 of the Treaty on European Union on the objectives and priorities of the European Union vis-Ã -vis Rwanda Official Journal L 283 , 29/10/1994 P. 0001 - 0002 Finnish special edition: Chapter 18 Volume 1 P. 0007 Swedish special edition: Chapter 18 Volume 1 P. 0007 COUNCIL DECISION of 24 October 1994 concerning the common position adopted by the Council on the basis of Article J.2 of the Treaty on European Union on the objectives and priorities of the European Union vis-Ã -vis Rwanda (94/697/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.2 thereof, Taking note of the measures and programmes already undertaken by the Community to contribute to the Union's objectives and priorities towards Rwanda in the framework of the ACP/EEC Conventions and of the Commission's intention to continue such action and to take appropriate steps in the context of the fourth ACP/EEC Convention, HAS DECIDED AS FOLLOWS: Article 1 The statement set out in the Annex hereto shall be adopted as an integral part of this common position. Article 2 This Decision shall be published in the Official Journal. Done at Brussels, 24 October 1994. For the Council The President Th. WAIGEL ANNEX OBJECTIVES AND PRIORITIES OF THE EUROPEAN UNION VIS-Ã-VIS RWANDA Priority must be given to the return of refugees. Reconciliation, broadening of the new government's bases and the creation of essential conditions for the return are vital. The Council states its opinion that any aid should be disbursed progressively depending on the observed performance in these areas. International cooperation will have an important role to play in this process. Objectives and priorities for the European Union are: - to continue to provide humanitarian aid for the refugees, - to take short-term rehabilitation measures on a coordinated basis for Rwanda, especially in the most urgent fields of water and electricity, but also in education, health and housing, in order to create incentives for the return of refugees and for their successful reintegration, - to resume progressively and under certain conditions development cooperation with Rwanda, - to initiate coherent measures for the repair of economic, ecological and social damages in those countries bordering Rwanda, which have been particularly struck by the refugee crisis. For all the measures and programmes close coordination between the Commission and the Member States is necessary. The European Union further deems it important to increase as early as possible the number of human rights observers in Rwanda and emphasizes the importance of a rapid total deployment of Unamir forces, in order to assure protection against acts of revenge and persecution. The European Union stresses the importance of bringing to justice those responsible for the grave violations of humanitarian law, including genocide. In this respect the European Union considers the establishment of an international tribunal as an essential element to stop a tradition of impunity and to prevent future violations of human rights. The European Union underlines that within a long-term perspective such conflicts should be solved by Africa itself and recommends strengthening the OAU's capacities of preventing and solving regional conflicts. The European Union also expresses its concern about the unstable political situation in Burundi, where acts of violence are increasing.